Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                          7/14/16
                                 No. 15-BG-1294

                    IN RE DANIEL M. WEMHOFF, RESPONDENT.

                           A Member of the Bar of the
                      District of Columbia Court of Appeals
                          (Bar Registration No. 420233)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                                 (BDN 544-09)

(Submitted April 15, 2016                                Decided July 14, 2016)

      Before FISHER and BECKWITH, Associate Judges, and NEWMAN, Senior
Judge.

      PER CURIAM:      Having found by clear and convincing evidence that

respondent, Daniel M. Wemhoff, violated District of Columbia Rules of

Professional Conduct 1.6 (a) (revealing a client confidence or secret without

authorization or other justification), 3.4 (c) (knowingly disobeying an obligation

under the rules of a tribunal), and 8.4 (d) (engaging in conduct that seriously

interferes with the administration of justice), the Board on Professional

Responsibility (the Board) recommended that respondent be suspended for thirty

days, that the suspension be stayed, and that respondent be placed on probation for
                                          2


one year, with the condition that he undergo an assessment by the D.C. Bar’s

Assistant Director for Practice Management Advisory Services (PMAS), or his

designee, implement any recommendations the PMAS may make, and sign a

limited waiver permitting the PMAS to confirm his compliance and cooperation

with this process. The Board further recommended that, pursuant to Board Rule

18.1 (a), within thirty days of the date of a court order imposing probation,

respondent should be required to accept the probation terms by filing a statement

with the Board on a form prepared by the Board’s Executive Attorney. 1 The Board

found that respondent violated the District’s Rules of Professional Conduct by

disclosing client secrets in the course of withdrawing from a representation and

failing to appear for a court-ordered status hearing.




      Neither respondent nor Disciplinary Counsel—formerly Bar Counsel—filed

an exception to the Board’s recommendation. Pursuant to D.C. Bar R. XI, § 9


      1
         The Board concluded that respondent should not be required to report his
probation to current or new clients. See D.C. Bar R. XI, § 3 (a)(7). The Board did,
however, indicate that if Disciplinary Counsel determines in accordance with
Board Rule 18.3 that respondent has violated any term or condition of his
probation, Disciplinary Counsel may file with the court a verified motion to show
cause why the matter should not be referred to a Hearing Committee for an
evidentiary hearing.
                                          3


(h)(2), “if no exceptions are filed to the Board’s report, the Court will enter an

order imposing the discipline recommended by the Board upon the expiration of

the time permitted for filing exceptions.” Accordingly, it is




      ORDERED that Daniel M. Wemhoff is suspended from the District of

Columbia Bar for thirty days, that the suspension is hereby stayed, and that

respondent will instead serve one year of probation subject to the terms and

conditions imposed by the Board in its Report and Recommendation.


                                                    So ordered.